DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 05/04/2022. Claims 1-6, 8-16, 18-20 are acknowledge as pending in this application with claims 1, 3-4, 8, 10, 11, 13-14, 18, 20 are amended, claims 2, 5-6, 9, 12, 15-16, 19 are previously presented, claim 7, 17 are canceled. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2022, 03/18/2022, 03/04/2022, 02/28/2022, 02/18/2022, 02/01/2022 and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The application is a continuation-in-part of the prior application No. 16/869,954 filed 05/08/2020, and adds disclosure not presented in the prior application.
Claims 1-20 has the priority date of 08/06/2021.

Response to Amendment
The applicant amendment filed on 05/04/2022 have overcome the Specification Objection and Claim Rejection 112b. Further, the applicant amendment filed on 05/04/2022 have raised no new issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 10-12, 14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 2014/0246499 A1) in view of Volpe (US 2019/0030415 A1).
Regarding claim 1: Proud disclose a computer-implemented method (Proud, method for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual, generate data indicative of one or more contextual parameters of the individual, monitor the degree to which an individual has followed a routine and the like, along with providing feedback to the individual”) for using an artificial intelligence engine (Proud, an artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”) to perform a control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information), wherein the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) is based on one or more measurements (Proud, one or more measurements is the biometric information, Para [0140] “the biometric information is selected from at least one of, fingerprint, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, user gait, user blood pressure, user activity, user habit information, user health information”) from a wearable device (Proud, user monitoring device 10, Para [0084] “the present invention provides a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”), and wherein the computer-implemented method (Proud, method for monitoring and reporting human physiological information, Para [0081]) comprises: 
generating, by the artificial intelligence engine (Proud, an artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”), a machine learning model (Proud, hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”) trained to receive the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) as input; 
outputting, based on the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]), a control instruction (Proud, set of instructions, Para [0353] “Each of the above identified modules and applications correspond to a set of instructions for performing one or more functions described above”) that causes the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) to be performed; 
receiving the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) from the wearable device (Proud, user monitoring device 10, Para [0084] “the present invention provides a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”, the one or more measurements is received via the sensor of the user monitoring device 10, Para [0102] “One or more sensors 14 are coupled to the user monitoring device 10. The sensors are measuring devices. As a non-limiting example, the measuring device or sensors 14 can include RTSS devices to detect a user's activities, motions, physical parameters, and the like, including but not limited to, a heart rate monitor, a body temperature probe, a conventional pedometer, an accelerometer and the like”) being worn by a user (Proud, Para [0084] “a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”); 
determining whether the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) indicate, during an interval training session (Proud, exercise session), that one or more characteristics (Proud, user parameters) of the user are within a desired target zone (Proud, the desired target zone is targeted threshold level; alert signal when the user parameters are within a targeted threshold level, Para [0261] “Adjustment of user or patient parameters at block 712, as the result of an input provided by the user or patient can be provided for maintaining a feedback or alert signal within a targeted threshold level”); 


    PNG
    media_image1.png
    432
    525
    media_image1.png
    Greyscale

Proud does not disclose responsive to determining that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session, performing the control action, wherein the control action comprises controlling an operating parameter of a cycling machine. Further, Proud does not explicitly disclose that the exercise device is a cycling machine.
Volpe teach responsive to determining that the one or more measurements (Volpe, user’s preference) indicate the one or more characteristics (Volpe, user’s pace) of the user are not within the desired target zone (Volpe, target zone, Para [0018]) during the interval training session (Volpe, running session, see FIG.1), performing the control action (Volpe, when the user is not in the desired area, the control action is that the volume level is reducing to zero until the user re-acquires their desired target zone, Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”).

    PNG
    media_image2.png
    696
    649
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    835
    689
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, as disclosed in Proud, to determine that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session, performing the control action,  as taught in Volpe, for the purpose of allowing the user to adjust the exercise to meet the user’s goal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise machine of Proud to be a cycling machine because Proud teach a bicycle activity which would inherently require a bicycle. (Proud, Para [0239] “However, the user may only be concerned with plotting data during athletic activities such as bicycling. Therefore, the activity manager 218 can query the sensor 14 for data only collected during a bicycling activity.”)


Regarding claim 2: Proud further disclose wherein the one or more measurements (Proud, one or more measurements is the biometric information; the Examiner notes that one or more measurements requires one of the listed elements; emphasis added, Para [0140] “the biometric information is selected from at least one of, fingerprint, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, user gait, user blood pressure, user activity, user habit information, user health information”) comprise a heartrate, a blood pressure, a blood oxygen level, a blood glucose level, a temperature, a perspiration rate, a revolutions per minute, a number of steps, a speed, an amount of force, or some combination thereof.

Regarding claim 4: Proud further disclose determining that the one or more measurements (Proud, one or more measurements is the biometric information; the Examiner notes that one or more measurements requires one of the listed elements; emphasis added, Para [0140] “the biometric information is selected from at least one of, fingerprint, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, user gait, user blood pressure, user activity, user habit information, user health information”) indicate the one or more characteristics (Proud, user parameters : stress level) of the user are within an undesired target zone (Proud, when the stress level is too high; Para [0079] “Stress monitoring that can utilize sensors to provide warnings when stress levels signs are rising before a human can notice it and provide alerts and suggestions”); and 
performing the control action (Proud, monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information), wherein the control action (Proud, monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprises transmitting the control instruction (Proud, alerts and suggestions, Para [0079] “Stress monitoring that can utilize sensors to provide warnings when stress levels signs are rising before a human can notice it and provide alerts and suggestions”) to cause the cycling machine (Proud, the exercise device is modified to be a bicycle because the exercise device perform the bicycle activity, see claim 1 rejection above) to stop operating, to slow down, to generate a warning (Proud, warning, the Examiner notes that the control instruction only requires one of the listed elements, Proud disclose that the control action is the stress monitoring transmit the information from the sensor to generate a warning when the stress level is increasing, Para [0079] “Stress monitoring that can utilize sensors to provide warnings when stress levels signs are rising before a human can notice it and provide alerts and suggestions”), or some combination thereof. (see rejection of claim 1 above)

Regarding claim 6: Proud further disclose wherein the wearable device (Proud, monitoring device 10) comprises a watch, a necklace, an anklet, a bracelet, a belt, a ring, a hat, a shoe, a piece of clothing, or some combination thereof (Proud, Para [0084] “Monitoring device 10 can be a sensor enabled item 10, including but not limited to a wearable device, gym bag, wallet, file, shoes, skis, and the like that has its own unique ID”).

Regarding claim 8: Proud further teach responsive to determining (Proud, alert signal when the user parameters are within a targeted threshold level) that the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) indicate, during the interval training session (Proud, exercise session), that the one or more characteristics (Proud, user parameters) of the user are within the desired target zone (Proud, the desired target zone is targeted threshold level, Para [0261] “Adjustment of user or patient parameters at block 712, as the result of an input provided by the user or patient can be provided for maintaining a feedback or alert signal within a targeted threshold level”), performing the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprising transmitting a notification (Proud, Para [0233] “The activity manager 218 can then visually, audibly, and/or tactilely notify the user of the presence or non-presence of the items 220”; Para [0232] “the activity manager 218 manages and monitors identifier, enabled items 220, sensors 14, and Network Systems 224 associated with a user activity”) to a computing device (Proud, smart phone is a computing device, Para [0170] “the application can be used on a mobile device, including but not limited to a smart phone and the like.”).
Proud fails to disclose performing the control action comprising transmitting a notification to a computing device associated with the cycling machine wherein the notification  provides a motivational message to the user.
Volpe teach an analogous device wherein the notification (Volpe, Para [0002] “Other examples found in the prior art are devices and methods which motivate exercise by the changing of tempo or the selection of pre-programmed musical programs or by providing pre-recorded voice messages or audio notifications in the form of beeps or alarms”) provides a motivational message to the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notification of Proud to provide a motivational message to the user, as taught in Volpe, for the purpose of promote healthy lifestyle to the user. 

Regarding claim 10: Proud further disclose receiving second input from the user (Proud, the second input is the input on the touch screen 1212; Para [0317] “A touch screen 1212 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact”), wherein the second input comprises an instruction (Proud, Para [0316] “The touch-sensitive touch screen 1212 provides an input interface and an output interface between the device and a user”) to modify an operating parameter (Proud, sensor operating parameter) of an exercise device (Proud, lifestyle sensor, such as pedometer, is considered to be an exercise device because it is a workout equipment that tracks the user’s activities; Para [0216] “As a user walks or runs, the sensor 14 monitors various functions such as speed, stride length, body functions (heart rate, temperatures, hydration, and the like), and the like”), and the second input (Proud, the second input is the input on the touch screen 1212; Para [0317] “A touch screen 1212 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact”) is received via a microphone, a touchscreen (Para [0308] “display 1212 that can be a touch sensitive display”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 11: Proud disclose a tangible, non-transitory computer-readable medium (Proud, system for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual”) storing instructions that, when executed, cause a processing device (processor, Para [0061] “The processor then executes the software instructions in memory”) to: 
generate, by the artificial intelligence engine (Proud, an artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”), a machine learning model (Proud, hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”) trained to receive one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) as input; 
output, based on the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]), a control instruction (Proud, set of instructions, Para [0353] “Each of the above identified modules and applications correspond to a set of instructions for performing one or more functions described above”) that causes a control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) to be performed; 
receive the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) from the wearable device (Proud, user monitoring device 10, Para [0084] “the present invention provides a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”, the one or more measurements is received via the sensor of the user monitoring device 10, Para [0102] “One or more sensors 14 are coupled to the user monitoring device 10. The sensors are measuring devices. As a non-limiting example, the measuring device or sensors 14 can include RTSS devices to detect a user's activities, motions, physical parameters, and the like, including but not limited to, a heart rate monitor, a body temperature probe, a conventional pedometer, an accelerometer and the like”) being worn by a user (Proud, Para [0084] “a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”); 
determine (Proud, alert signal when the user parameters are within a targeted threshold level) whether the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) indicate, during an interval training session (Proud, exercise session), that one or more characteristics (Proud, user parameters) of the user are within a desired target zone (Proud, the desired target zone is targeted threshold level, Para [0261] “Adjustment of user or patient parameters at block 712, as the result of an input provided by the user or patient can be provided for maintaining a feedback or alert signal within a targeted threshold level”); and 

    PNG
    media_image1.png
    432
    525
    media_image1.png
    Greyscale

Proud does not disclose responsive to determining that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session, performing the control action, wherein the control action comprises controlling an operating parameter of a cycling machine. Further, Proud does not explicitly disclose that the exercise device is a cycling machine.
Volpe teach responsive to determining (Volpe, when the user is not in the desired area, the volume level is reducing to zero until the user re-acquires their desired target zone, Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone”) that the one or more measurements (Volpe, user’s preference) indicate the one or more characteristics (Volpe, user’s pace) of the user are not within the desired target zone (Volpe, target zone, Para [0018]) during the interval training session (Volpe, running session, see FIG.1), performing the control action (Volpe, Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”).

    PNG
    media_image2.png
    696
    649
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, as disclosed in Proud, to determine that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session, performing the control action, as taught in Volpe, for the purpose of allowing the user to adjust the exercise to meet the user’s goal.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise machine of Proud to be a cycling machine because Proud teach a bicycle activity which apparent require a bicycle. (Proud, Para [0239] “However, the user may only be concerned with plotting data during athletic activities such as bicycling. Therefore, the activity manager 218 can query the sensor 14 for data only collected during a bicycling activity.”)


Regarding claim 12: Proud further disclose wherein the one or more measurements (Proud, one or more measurements is the biometric information; the Examiner notes that one or more measurements requires one of the listed elements; emphasis added, Para [0140] “the biometric information is selected from at least one of, fingerprint, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, user gait, user blood pressure, user activity, user habit information, user health information”) comprise a heartrate, a blood pressure, a blood oxygen level, a blood glucose level, a temperature, a perspiration rate, a revolutions per minute, a number of steps, a speed, an amount of force, or some combination thereof.

Regarding claim 14: Proud further disclose determining that the one or more measurements (Proud, one or more measurements is the biometric information; the Examiner notes that one or more measurements requires one of the listed elements; emphasis added, Para [0140] “the biometric information is selected from at least one of, fingerprint, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, user gait, user blood pressure, user activity, user habit information, user health information”) indicate the one or more characteristics (Proud, user parameters : stress level) of the user are within an undesired target zone (Proud, when the stress level is too high; Para [0079] “Stress monitoring that can utilize sensors to provide warnings when stress levels signs are rising before a human can notice it and provide alerts and suggestions”); and 
performing the control action (Proud, monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information), wherein the control action (Proud, monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprises transmitting the control instruction (Proud, alerts and suggestions, Para [0079] “Stress monitoring that can utilize sensors to provide warnings when stress levels signs are rising before a human can notice it and provide alerts and suggestions”) to cause the cycling machine (Proud, the exercise device is modified to be a bicycle because the exercise device perform the bicycle activity) to stop operating, to slow down, to generate a warning (Proud, warning, the Examiner notes that the control instruction only requires one of the listed elements, Proud disclose that the control action is the stress monitoring transmit the information from the sensor to generate a warning when the stress level is increasing, Para [0079] “Stress monitoring that can utilize sensors to provide warnings when stress levels signs are rising before a human can notice it and provide alerts and suggestions”), or some combination thereof. (see rejection of claim 11 above)

Regarding claim 16: Proud further disclose wherein the wearable device (Proud, monitoring device 10) comprises a watch, a necklace, an anklet, a bracelet, a belt, a ring, a hat, a shoe, a piece of clothing, or some combination thereof (Proud, Para [0084] “Monitoring device 10 can be a sensor enabled item 10, including but not limited to a wearable device, gym bag, wallet, file, shoes, skis, and the like that has its own unique ID”).

Regarding claim 18: Proud disclose a system (Proud, system for monitoring and reporting human physiological information, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information, life activities data of the individual”) comprising: 
a memory device storing instructions (Proud, software instruction, Para [0061] “software instructions that are stored in non-volatile memory (also referred to as secondary memory).”); 
a processing device (Proud, processor, Para [0061] “The processor then executes the software instructions in memory”) communicatively coupled to the memory device,
generate, by the artificial intelligence engine (Proud, an artificial intelligence, Para [0120] “An Artificial Intelligence (Al) or Machine Learning-grade algorithms is used to identify the user's activities, behaviors, behaviors and perform analysis”), a machine learning model (hybrid intelligent systems; Para [0120] “Examples of Al algorithms include Classifiers, Expert systems, case based reasoning, Bayesian Network Systems, and Behavior based AI, Neural networks, Fuzzy systems, Evolutionary computation, and hybrid intelligent systems… Hybrid intelligent systems are any combinations of the above”) trained to receive one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) as input; 
output, based on the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]), a control instruction (Proud, set of instructions, Para [0353] “Each of the above identified modules and applications correspond to a set of instructions for performing one or more functions described above”) that causes the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) to be performed; 
receive the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) from the wearable device (Proud, user monitoring device 10, Para [0084] “the present invention provides a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”, the one or more measurements is received via the sensor of the user monitoring device 10, Para [0102] “One or more sensors 14 are coupled to the user monitoring device 10. The sensors are measuring devices. As a non-limiting example, the measuring device or sensors 14 can include RTSS devices to detect a user's activities, motions, physical parameters, and the like, including but not limited to, a heart rate monitor, a body temperature probe, a conventional pedometer, an accelerometer and the like”) being worn by a user (Proud, Para [0084] “a user monitoring device 10, including but not limited to, a wearable device, where one size fits all”); 
determine (Proud, alert signal when the user parameters are within a targeted threshold level) whether the one or more measurements (Proud, one or more measurements is the biometric information, Para [0140]) indicate, during an interval training session (Proud, exercise session), that one or more characteristics (Proud, user parameters) of the user are within a desired target zone (Proud, the desired target zone is targeted threshold level, Para [0261] “Adjustment of user or patient parameters at block 712, as the result of an input provided by the user or patient can be provided for maintaining a feedback or alert signal within a targeted threshold level”); and 

    PNG
    media_image1.png
    432
    525
    media_image1.png
    Greyscale

Proud does not disclose responsive to determining that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session, performing the control action, wherein the control action comprises controlling an operating parameter of a cycling machine. Further, Proud does not explicitly disclose that the exercise device is a cycling machine.
Volpe teach responsive to determining (Volpe, when the user is not in the desired area, the volume level is reducing to zero until the user re-acquires their desired target zone, Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone”) that the one or more measurements (Volpe, user’s preference) indicate the one or more characteristics (Volpe, user’s pace) of the user are not within the desired target zone (Volpe, target zone, Para [0018]) during the interval training session (Volpe, running session, see FIG.1), performing the control action (Volpe, Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”).

    PNG
    media_image2.png
    696
    649
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, as disclosed in Proud, to determine that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session, performing the control action, as taught in Volpe, for the purpose of allowing the user to adjust the exercise to meet the user’s goal.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise machine of Proud to be a cycling machine because Proud teach a bicycle activity which apparent require a bicycle. (Proud, Para [0239] “However, the user may only be concerned with plotting data during athletic activities such as bicycling. Therefore, the activity manager 218 can query the sensor 14 for data only collected during a bicycling activity.”)

Regarding claim 19: Proud further disclose wherein the one or more measurements (Proud, one or more measurements is the biometric information; the Examiner notes that one or more measurements requires one of the listed elements; emphasis added, Para [0140] “the biometric information is selected from at least one of, fingerprint, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, user gait, user blood pressure, user activity, user habit information, user health information”) comprise a heartrate, a blood pressure, a blood oxygen level, a blood glucose level, a temperature, a perspiration rate, a revolutions per minute, a number of steps, a speed, an amount of force, or some combination thereof.

Claims 3, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 2014/0246499 A1) in view of Volpe (US 2019/0030415 A1), and further in view of Chang et al (US 2017/0095692 A1). Proud in view of Volpe teach the invention as substantially claimed, see above.
Regarding claim 3: Proud in view of Volpe teach the invention as substantially claimed, see above, and further teach wherein the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprises transmitting a notification (Proud, notification is in visual, audible form, Para [0233] “The activity manager 218 can then visually, audibly, and/or tactilely notify the user of the presence or non-presence of the items 220”) for presentation on a user interface (Proud, user interface 202, Para [0238] “the activity manager 218 displays collected data from the sensors 14 to the user via the user interface 202”) of a computing device ((Proud, smartphone, Para [0170] “the application can be used on a mobile device, including but not limited to a smart phone and the like.”) associated with an exercise device (Proud, the exercise device is modified to be a bicycle because the exercise device perform the bicycle activity ), wherein the notification comprises feedback (Proud, Para [0081] “monitor the degree to which an individual has followed a routine and the like, along with providing feedback to the individual”) when the user perform, during the interval training session (Proud, exercise session), an exercise within the desired target zone (Volpe, target zone; when the user is within the target zone, the volume will be restored and acted as a feedback to the user; Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”).
Proud in view of Volpe fail to teach a feedback to encourage the user to perform the exercise.
Chang et al teach a feedback to encourage the user to perform the exercise. (Chang et al, emphasis added, Para [0111] “The focused approach to feedback delivery of the method functions to address running form issues so as to potentially enhance impact, motivate the participant, and maintain healthy training practices.”)

    PNG
    media_image4.png
    676
    789
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback, as taught in Proud in view of Volpe, to encourage the user to perform the exercise, as taught in Chang et al, for the purpose of maintain a health training practices.
	
Regarding claim 13: Proud in view of Volpe teach the invention as substantially claimed, see above, and further teach wherein the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprises transmitting a notification (Proud, notification is in visual, audible form, Para [0233] “The activity manager 218 can then visually, audibly, and/or tactilely notify the user of the presence or non-presence of the items 220”) for presentation on a user interface (Proud, user interface 202, Para [0238] “the activity manager 218 displays collected data from the sensors 14 to the user via the user interface 202”) of a computing device (Proud, smartphone, Para [0170] “the application can be used on a mobile device, including but not limited to a smart phone and the like.”) associated with the cycling machine (Proud, the exercise device is modified to be a bicycle because the exercise device perform the bicycle activity), wherein the notification comprises feedback (Proud, Para [0081] “monitor the degree to which an individual has followed a routine and the like, along with providing feedback to the individual”) when the user perform, during the interval training session (Proud, exercise session), an exercise within the desired target zone (Volpe, target zone; when the user is within the target zone, the volume will be restored and acted as a feedback to the user; Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”).
Proud in view of Volpe fail to teach a feedback to encourage the user to perform the exercise.
Chang et al teach a feedback to encourage the user to perform the exercise. (Chang et al, emphasis added, Para [0111] “The focused approach to feedback delivery of the method functions to address running form issues so as to potentially enhance impact, motivate the participant, and maintain healthy training practices.”)

    PNG
    media_image4.png
    676
    789
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback, as taught in Proud in view of Volpe, to encourage the user to perform the exercise, as taught in Chang et al, for the purpose of maintain a health training practices.

Regarding claim 20: Proud in view of Volpe teach the invention as substantially claimed, see above, and further teach wherein the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprises transmitting a notification (Proud, notification is in visual, audible form, Para [0233] “The activity manager 218 can then visually, audibly, and/or tactilely notify the user of the presence or non-presence of the items 220”) for presentation on a user interface (Proud, user interface 202, Para [0238] “the activity manager 218 displays collected data from the sensors 14 to the user via the user interface 202”) of a computing device (Proud, smartphone, Para [0170] “the application can be used on a mobile device, including but not limited to a smart phone and the like.”) associated with the cycling machine (Proud, the exercise device is modified to be a bicycle because the exercise device perform the bicycle activity), wherein the notification comprises feedback (Proud, Para [0081] “monitor the degree to which an individual has followed a routine and the like, along with providing feedback to the individual”) when the user perform, during the interval training session (Proud, exercise session), an exercise within the desired target zone (Volpe, target zone; when the user is within the target zone, the volume will be restored and acted as a feedback to the user; Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”).
Proud in view of Volpe fail to teach a feedback to encourage the user to perform the exercise.
Chang et al teach a feedback to encourage the user to perform the exercise. (Chang et al, emphasis added, Para [0111] “The focused approach to feedback delivery of the method functions to address running form issues so as to potentially enhance impact, motivate the participant, and maintain healthy training practices.”)

    PNG
    media_image4.png
    676
    789
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback, as taught in Proud in view of Volpe, to encourage the user to perform the exercise, as taught in Chang et al, for the purpose of maintain a health training practices.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 2014/0246499 A1) in view of Volpe (US 2019/0030415 A1), and further in view of Ghaffari et al (US 2017/0095670 A1). Proud in view of Volpe teach the invention as substantially claimed, see above.
Regarding claim 5: Proud in view of Volpe teach receiving data associated with the user (Proud, user feedback, Para [0248] “receiving data associated with the user; and based on the data and the one or more measurements, predicting, via the machine learning model, a medical condition associated with the user.”); 
Proud in view of Volpe fail to teach based on the data and the one or more measurements, predicting, via the machine learning model, a medical condition associated with the user.
Ghaffari teach based on the data (Ghaffari, some parameters) and the one or more measurements (Ghaffari, some parameters), predicting a medical condition associated with the user (Ghaffari, Para [0068] “These parameters can be used for detection or prediction of medical conditions and/or as an indicator of general health and well-being of an individual”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data and the one or more measurements predicting, via the machine learning model, a medical condition associated with the user, as taught in Proud in view of Volpe, as taught by Ghaffari, for the purpose of indicating a general health and well-being of an individual.

Regarding claim 15: Proud in view of Volpe teach receiving data associated with the user (Proud, user feedback, Para [0248] “receiving data associated with the user; and based on the data and the one or more measurements, predicting, via the machine learning model, a medical condition associated with the user.”); 
Proud in view of Volpe fail to teach based on the data and the one or more measurements, predicting, via the machine learning model, a medical condition associated with the user.
Ghaffari teach based on the data (Ghaffari, some parameters) and the one or more measurements (Ghaffari, some parameters), predicting a medical condition associated with the user (Ghaffari, Para [0068] “These parameters can be used for detection or prediction of medical conditions and/or as an indicator of general health and well-being of an individual”).


    PNG
    media_image5.png
    831
    729
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data and the one or more measurements predicting, via the machine learning model, a medical condition associated with the user, as taught in Proud in view of Volpe, and further in view of Ghaffari, for the purpose of indicating a general health and well-being of an individual.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Proud (US 2014/0246499 A1) in view of Volpe (US 2019/0030415 A1), and further in view of Errante et al (US 2019/0244540 A1). Proud in view of Volpe teach the invention as substantially claimed, see above.
Regarding claim 9: Proud in view of Volpe teach wherein the interval training session is included in an exercise plan which the user is performing. (Proud, Para [0288] “A plan and/or set of goals are provided in the form of a suggested healthy daily routine”)
Proud in view of Volpe do not teach wherein the interval training session is included in an exercise plan associated with a rehabilitation program which the user is performing.
Errante teach wherein the interval training session is included in an exercise plan associated with a rehabilitation program which the user is performing. (Errante et al, emphasis added, Para [0032] “The strength & conditioning coach may make quick and easy changes to training plans on a mass scale… The strength & conditioning coach may be provided with knowledge about what the medical staff is having the athlete do during rehabilitation or physical therapy situations”)

    PNG
    media_image6.png
    1527
    1247
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise plan, as taught in Proud in view of Volpe, to be associated with a rehabilitation program, as taught in Errante, for the purpose of avoiding injuries to the user during exercise.

Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
In the Office action, the Office equated a "pedometer" in Proud with the previously recited "exercise device". (Office Action, page 12.) However, a pedometer is not an exercise device at all, but an instrument which measures a distance a wearer has walked (cf. Merriam-Webster dictionary defines a "pedometer" as: ": an instrument usually in watch form that records the distance a person covers on foot by responding to the body motion at each step."). A pedometer, which measures walking distance, is no more an exercise device than a car's odometer, which measures driven distance, is a car engine or car transmission. Both the pedometer and odometer only measure distance, nothing more.
Applicant respectfully submits that, as explained supra, a Proud's pedometer cannot in any way be equated to a cycling machine. 
Further, Proud is silent regarding controlling an operating parameter of a cycling machine, much less controlling the operating parameter responsive to determining that the one or more measurements indicate the one or more characteristics of the user are not within the desired target zone during the interval training session. Volpe fails to cure this deficiency. Accordingly, Applicant respectfully requests that the Office withdraw this rejection of these claims and, further, allow the same.

Examiner’s responses:
The Applicant’s argument is no longer valid because the Examiner has a new interpretation regarding the exercise machine. Specifically, although Proud does not specifically teach the exercise machine is a bicycle, Proud disclose a monitoring action control the collected data of a sensor from the bicycling activity wherein a bicycle is required for a bicycling activity (Para [0239] “the activity manager 218 can query the sensor 14 for data only collected during a bicycling activity”). Volpe teach an exercise machine is a bicycle (Volpe, see FIG.6). Therefore, Proud in view of Volpe teach an exercise machine.
The Applicant’s argument regarding the cycling machine is a newly added limitation. Further, although Proud does not specifically teach the exercise machine is a bicycle, Proud disclose a monitoring action control the collected data of a sensor from the bicycling activity wherein a bicycle is required for a bicycling activity (Para [0239] “the activity manager 218 can query the sensor 14 for data only collected during a bicycling activity”). Volpe teach an exercise machine is a bicycle (Volpe, see FIG.6). Therefore, Proud in view of Volpe teach an exercise machine.
The Applicant’s argument regarding controlling an operating parameter of a cycling machine is a newly added limitation. Specifically, Proud in view of Volpe teach responsive to determining that the one or more measurements (Volpe, user’s preference) indicate the one or more characteristics (Volpe, user’s pace) of the user are not within the desired target zone (Volpe, target zone, Para [0018]) during the interval training session (Volpe, running session, see FIG.1, when the user is not in the desired area, the control action is that the volume level is reducing to zero until the user re-acquires their desired target zone, Para [0018] “Successive volume-down commands 8 continue, reducing the volume level to zero until the user re-acquires their desired target zone. Volume is immediately restored 10 to the user's preference as stored in memory 6 when the user's pace returns to the target zone”), wherein the control action (Proud, the control action is the monitoring action, Para [0081] “the present invention provides systems and methods for monitoring and reporting human physiological information) comprises controlling an operating parameter (Proud, sensor operating parameter) of a cycling machine (Proud does not specifically teach a bicycle but Proud disclose a bicycle activities and a bicycle is required for a bicycling activity; Proud disclose that the monitoring action control the collected data of a sensor from the bicycling activity, Para [0239] “the activity manager 218 can query the sensor 14 for data only collected during a bicycling activity”; Volpe teach a bicycle 11, see FIG.6; therefore Proud in view of Volpe teach a cycling machine)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784